                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/             ORDER DENYING MOTION FOR
                                   9
                                                                                           ATTORNEYS’ FEES AND COSTS
                                  10    This Order Relates To:
                                        MDL Dkt. No. 6168
                                  11

                                  12    Mahan v. Volkswagen Group of America, Inc.,
Northern District of California




                                        No. 3:16-cv-03039-CRB
 United States District Court




                                  13    _____________________________________/

                                  14          Earlier this year, after remanding over one-hundred cases in this MDL to state court, the

                                  15   Court denied requests by plaintiffs in the remanded cases for awards of attorneys’ fees and costs.

                                  16   The Court concluded that awards of fees and costs were not warranted because the defendants’

                                  17   arguments for removal, although lacking merit, were not objectively unreasonable. (See MDL

                                  18   Dkt. No. 5977 at 9 (citing Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).)

                                  19          Plaintiffs in one of the remanded cases, John and Judy Mahan, assert that certain unusual

                                  20   circumstances in their case warrant reconsideration of whether an award of fees and costs is

                                  21   appropriate. The Court has considered the Mahans’ arguments and finds them unpersuasive.

                                  22          First, the Mahans maintain that not all defendants consented to the removal of their case.

                                  23   They argue that this lack of joinder made removal objectively unreasonable. Contrary to the

                                  24   Mahans’ contention, the record does not support that joinder was lacking. Counsel for two of the

                                  25   three defendants filed a notice of removal and declared that “[a]ll defendants consent to removal

                                  26   of this action.” (Mahan, No. 3:16-cv-03039-CRB, Dkt. No. 1 ¶ 6.) Nothing more was required to

                                  27   satisfy the joinder rule. See Proctor v. Vishay Intertechnology, Inc., 584 F.3d 1208, 1224 (9th Cir.

                                  28   2009) (holding that joinder requires only that “one attorney of record sign the notice [of removal]
                                   1   and certify that the remaining defendants consent to removal”) (internal quotation marks omitted).

                                   2   Removal was not objectively unreasonable on lack-of-joinder grounds.

                                   3          Second, the Mahans argue that the defendants waived their right of removal because, prior

                                   4   to removal, they initiated discovery in state court and filed a petition to include the Mahans in

                                   5   coordinated state court proceeding. (See MDL Dkt. Nos. 6168–1 at 3–4, 3604–4.) This pre-

                                   6   removal conduct by the defendants fell short of litigating the merits of the Mahans’ claims. It was

                                   7   thus insufficient to waive the defendants’ right of removal. See Kenny v. Wal–Mart Stores, Inc.,

                                   8   881 F.3d 786, 790 (9th Cir. 2018) (“Generally speaking, ‘the right of removal is not lost by action

                                   9   in the state court short of proceeding to an adjudication on the merits.’” (quoting Resolution Tr.

                                  10   Corp. v. Bayside Developers, 43 F.3d 1230, 1240 (9th Cir. 1994))). Removal was not objectively

                                  11   unreasonable on waiver grounds.

                                  12          As removal of the Mahans’ case was not objectively unreasonable, an award of fees and
Northern District of California
 United States District Court




                                  13   costs is unwarranted. The Mahans’ motion for fees and costs is DENIED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: November 14, 2019

                                  16
                                                                                                     CHARLES R. BREYER
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
